Supreme Court of Florida
                            ____________

                           No. SC21-1190
                            ____________

                         SAMUEL RIVERA,
                            Petitioner,

                                 vs.

                      RICKY D. DIXON, etc.,
                          Respondent.

                          March 24, 2022

PER CURIAM.

     Samuel Rivera, an inmate in state custody, filed a pro se

petition with this Court seeking a declaratory judgment, which we

treated as a petition for writ of habeas corpus. 1 On December 13,

2021, we dismissed the instant petition and expressly retained

jurisdiction to pursue possible sanctions against Rivera. Rivera v.

Dixon, No. SC21-1190, 2021 WL 5875469 (Fla. Dec. 13, 2021); see

Fla. R. App. P. 9.410(a) (Sanctions; Court’s Motion). We now find




     1. We have jurisdiction. See art. V, § 3(b)(9), Fla. Const.
that Rivera has failed to show cause why he should not be barred,

and we sanction him as set forth below.

     Rivera was convicted in Eleventh Judicial Circuit (Miami-Dade

County) case number 131985CF0250370001XX of one count of

first-degree murder and one count of robbery with a gun or deadly

weapon, for which he was sentenced to life imprisonment and 134

years’ imprisonment, respectively. On direct appeal, his sentence of

134 years for robbery was reversed and remanded, and he was

resentenced to 22 years’ imprisonment. See Rivera v. State, 526 So.

2d 1046 (Fla. 3d DCA 1988). Since 2009, Rivera has demonstrated

a pattern of vexatious filing of meritless pro se requests for relief in

this Court related to case number 131985CF0250370001XX.

     Including the petition in the instant case, Rivera has filed

sixteen pro se petitions with this Court. 2 The Court has never

granted Rivera the relief sought in any of his filings here; all of the

petitions were dismissed or denied. His petition in this case is no

exception. Rivera argued that his convictions violate double




      2. See Rivera v. Dixon, No. SC21-1190, 2021 WL 5875469
(Fla. Dec. 13, 2021).


                                  -2-
jeopardy because the trial court dismissed the indictment for count

III, which he asserts is the same as counts I and II, of which he was

convicted. On December 13, 2021, we dismissed the instant

petition as unauthorized pursuant to Baker v. State, 878 So. 2d

1236 (Fla. 2004).

     In response to this Court’s show cause order, Rivera maintains

that his convictions are a violation of double jeopardy. Rivera

asserts that before this Court takes any action sanctioning him, the

Court should first look at all the facts and circumstances of his

convictions and sentence. He then argues the merits of what he

believes were errors that occurred during his arrest, indictment,

and jury trial.

     Upon consideration of Rivera’s response, we find that he has

failed to show cause why sanctions should not be imposed.

Therefore, based on Rivera’s extensive history of filing pro se

petitions and requests for relief that were meritless or otherwise

inappropriate for this Court’s review, we now find that he has

abused the Court’s limited judicial resources. See Pettway v.

McNeil, 987 So. 2d 20, 22 (Fla. 2008) (explaining that this Court

has previously “exercised the inherent judicial authority to sanction


                                 -3-
an abusive litigant” and that “[o]ne justification for such a sanction

lies in the protection of the rights of others to have the Court

conduct timely reviews of their legitimate filings”). If no action is

taken, Rivera will continue to burden the Court’s resources. We

further conclude that Rivera’s habeas petition filed in this case is a

frivolous proceeding brought before the Court by a state prisoner.

See § 944.279(1), Fla. Stat. (2021).

     Accordingly, we direct the Clerk of this Court to reject any

future pleadings or other requests for relief submitted by Samuel

Rivera that are related to case number 131985CF0250370001XX,

unless such filings are signed by a member in good standing of The

Florida Bar. Furthermore, because we have found Rivera’s petition

to be frivolous, we direct the Clerk of this Court, pursuant to

section 944.279(1), Florida Statutes (2021), to forward a copy of this

opinion to the Florida Department of Corrections’ institution or

facility in which Rivera is incarcerated.

     No motion for rehearing or clarification will be entertained by

this Court.

     It is so ordered.




                                  -4-
CANADY, C.J., and POLSTON, LABARGA, LAWSON, MUÑIZ,
COURIEL, and GROSSHANS, JJ., concur.

Original Proceeding – Habeas Corpus

Samuel Rivera, pro se, Florida City, Florida,

     for Petitioner

No appearance for Respondent




                                -5-